               Case 5:20-cv-00214 Document 1 Filed 02/21/20 Page 1 of 16




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

Raymond Giles and Robert Lionel Hartford,               Case No.

                    Plaintiffs,                         COMPLAINT AND DEMAND FOR
                                                        JURY TRIAL FOR VIOLATIONS OF:
              vs.
                                                           1. Magnuson-Moss Warranty Act, 15
Northside Ford,                                               U.S.C. § 2301 et seq.
                                                           2. Fraudulent Misrepresentation
                    Defendant.                             3. Negligent Misrepresentation
                                                           4. Texas Deceptive Trade Practices
                                                              Act (“DTPA”),[Tex. Bus. & Com.
                                                              Code § 17.46
                                                           5. Breach of Express Warranty
                                                           6. Breach of Implied Warranty
                                         INTRODUCTION

         1.         Plaintiffs Raymond Giles and Robert Lionel Hartford (“Plaintiffs”) through

their attorney, allege the following against Northside Ford (“Defendant” or “The Dealer”).

         2.         Northside Ford, as a matter of practice and policy, misrepresents the

condition of its vehicles by failing to fully and accurately disclose the condition of its

vehicles to its customers at the time of the sale.

                             PARTIES, JURISDICTION AND VENUE

         3.         Plaintiffs are natural persons residing in San Antonio, Texas.

         4.         Defendant Northside Ford is an auto dealer registered with the State of Texas,

with its principal place of business located at 12300 San Pedro Avenue, San Antonio, Texas

78216.

         5.         The District Court has federal question jurisdiction over these claims

pursuant to 28 U.S.C. § 1331; 15 U.S.C. § 2308.

                                                  -1-
             Case 5:20-cv-00214 Document 1 Filed 02/21/20 Page 2 of 16




       6.     Venue in this District is proper pursuant to 28 U.S.C. § 1391(b)(2) in that a

substantial part of the events or omissions giving rise to the claim occurred in this District.

Defendant transacts business in this district, as such personal jurisdiction is established.

                               FACTUAL ALLEGATIONS

       7.     On or about December 29, 2018, Plaintiff Raymond Giles (“Mr. Giles”)

purchased a 2018 Ford F-150 (“the Vehicle”) from Defendant to be used for work, at the

total sale price of $96,359.76.

       8.     Mr. Giles also purchased an extended warranty plan and service maintenance

package, which pays all maintenance on the truck through 75,000 miles.

       9.     Plaintiffs work in the construction sales business, and often drive their

vehicle up to 40,000 miles in a year driving all around Texas for business.

       10.    On or about July 14, 2019, Mr. Giles noticed a large amount of water on the

passenger side floorboard. Upon further inspection, he realized the carpet was soaked and

had mold growing on it.

       11.     After pulling up the carpet, he found hundreds of bugs moving around and

eggs. It was clear that the bugs had made the environment their home.

       12.    Plaintiffs take good care of their vehicle and perform all regular maintenance

needed.

       13.    Mr. Giles also noticed that the front fender liners were broken and torn back,

that leather on the center console was worn through and showing discoloration, and that

the inside door panel was scratched, and the paint had come off.

       14.    On or about July 15, 2019, Mr. Giles took the Vehicle into the dealership to


                                              -2-
             Case 5:20-cv-00214 Document 1 Filed 02/21/20 Page 3 of 16




be repaired under either the manufacturer’s warranty or the extended warranty, for which

he paid over $7,000.00.

       15.    Stephanie Rocha (“Ms. Rocha”), the dealership’s service advisor, wrote

down all of the problems Plaintiffs were having with his truck, and gave Plaintiffs a loaner

vehicle to drive in the meantime.

       16.    On or about July 18, 2019, Ms. Rocha called Mr. Giles and informed him

that the dealership would not fix or warranty anything on the truck. Specially, she told Mr.

Giles the following:

       17.    The water on the floor and the carpet was a result of overflow due to dirt and

debris clogging the drain for the air conditioner.

       18.    This must have been caused by Mr. Giles’ mistreatment of the vehicle,

specifically Mr. Giles taking the vehicle off-road.

       19.    The dealership unclogged the drain for the AC, and they could not get the

problem to reproduce, so the problem must have been caused by Mr. Giles.

       20.    This 4x4 lifted truck should not be taken off-road or in or around sand.

       21.    This was a maintenance issue, and Mr. Giles was at fault because he should

have been taking this truck in for regular maintenance.

       22.    The bugs under the carpet were normal in this type of humidity.

       23.    The Dealer would not clean up the vehicle because the underlying issue was

not the Dealer’s fault.

       24.    The front fender liner was torn due to tires rubbing.

       25.    The truck has aftermarket wheels, tires, and a lift, and therefore the Dealer is


                                             -3-
             Case 5:20-cv-00214 Document 1 Filed 02/21/20 Page 4 of 16




not responsible for damage to wheels or tires.

       26.    The leather on the center console was discolored because of harsh chemicals

from Plaintiffs’ clothing.

       27.    The inside door panel was worn due to vehicle abuse.

       28.    Upon information and belief, the water on the floor was caused not by

Plaintiffs’ mistreatment of the vehicle, but instead by a malfunction in the air conditioning

system.

       29.    Upon information and belief, the insects and the mold were caused by the

water that came from the air conditioning malfunction, not by humidity.

       30.    The tires and lift kit were installed on the Vehicle before Plaintiffs purchased

the vehicle, and Plaintiffs installed nothing since purchasing the Vehicle.

       31.    Plaintiffs use no “harsh chemicals” on their clothes.

       32.    Upon information and belief, Plaintiffs have done nothing to “abuse” the

inside door panel of the Vehicle, or any part of the Vehicle for that matter.

       33.    Ms. Rocha also told Mr. Giles that he needed to bring back the loaner car

immediately, or it would be repossessed.

       34.    When Plaintiff asked to speak to the General Manager, he was put on the

phone with a man named Kevin, who Plaintiffs later learned is just a service receptionist.

Kevin told Mr. Giles he would look into the issue and get back to him. Plaintiff never heard

back from him or anyone else from the dealership.

       35.    The dealership was also supposed to do an oil and exhaust fluid change, and

yet none of the service was completed. Upon information and belief, the dealership did not


                                             -4-
             Case 5:20-cv-00214 Document 1 Filed 02/21/20 Page 5 of 16




touch Plaintiff’s truck at all.

       36.     On or about July 22, 2019, Mr. Giles walked outside to go to work only to

find that his loaner truck, which held all of Mr. Giles’ work equipment and several personal

items, had been towed.

       37.     Mr. Giles immediately went to the dealership, who told him that he would

have to pay a $400 repossession fee in order to get his truck back.

       38.     Mr. Giles told the dealership’s director, Robert Jones, the whole story, to

which Mr. Jones replied that he did not care, and that Mr. Giles needed to get “the f*** out

of his dealership.”

       39.     The argument escalated, and Mr. Giles eventually called the police (San

Antonio Police Department Case No. 2019-0891699), who helped Mr. Giles get his

belongings out of the loaner vehicle.

       40.     When Mr. Giles went to go retrieve his belongings from the repossession

yard, he had to pay a $30 fee, and over $1500 worth of Mr. Giles’ personal belongings

were missing from the belongings returned to him.

       41.     Mr. Giles asked the worker at the repossession yard if the yard had had any

access to the vehicle. The worker told Mr. Giles that the yard did not have a key to the

vehicle, and that a worker from the Ford dealership came and retrieved Mr. Giles’

belongings from the car.

       42.     Mr. Giles called the dealership several times after this to inquire about his

missing items, but he never heard back.

       43.     After Mr. Giles’ visit to the dealership, in or around October 2019, the


                                             -5-
              Case 5:20-cv-00214 Document 1 Filed 02/21/20 Page 6 of 16




Vehicle’s electrical system started malfunctioning as a result of the water leak.

        44.    Specifically, the exhaust fluid reads incorrectly; the Vehicle automatically

cuts speed down to fifty (50) miles per hour on the freeway, even though the speed limit

on many Texas freeways is 65 or even 75 miles per hour; and various warning lights come

on and turn off randomly.

        45.    In or around January 2020, the Vehicle started making loud noises and was

missing gears as he drove.

        46.    Mr. Giles called Ford’s dealer relations department, who sent him to non-

party Jordan Ford Dealership, who have since informed Plaintiff that the Vehicle needs a

new torque converter, and that that part is on back order indefinitely.

        47.    As it stands, Plaintiffs are stuck paying $1300 a month for a “new” Vehicle

covered with mold, bugs, and bugs’ eggs, and fraught with mechanical and electrical issues

that no Ford dealership has been able to repair despite the $7,000 extended warranty

package Plaintiffs paid for.

        48.    On or about August 27, 2019, Plaintiffs sent Defendants notice of his intent

to file a suit claiming violations of the Texas Deceptive Trade Practices Act. On or about

December 17, 2019, Plaintiffs, via different counsel, sent Defendants a second notice of

his intent to file a suit claiming these violations of the Texas Deceptive Trade Practices

Act.

                                  COUNT I
       Magnuson-Moss Warranty Act (“MMWA”), 15 U.S.C. ch. 50 § 2301, et seq

        49.    Plaintiffs incorporate by reference paragraphs one (1) through forty-eight



                                             -6-
             Case 5:20-cv-00214 Document 1 Filed 02/21/20 Page 7 of 16




(48) of this Complaint as though fully stated herein at length.

       50.    Defendant is liable to Plaintiffs for violations of the MMWA.

       51.    The MMWA defines an “implied warranty” as “arising under State law in

connection with the sale by a supplier of a consumer product.” 15 U.S.C. § 2301(7).

       52.    The MMWA provides a private right of action in federal court where a

merchant violates an implied warranty. 15 U.S.C. § 2310(d)(1)-(1)(a) (“[A] consumer who

is damaged by the failure of a supplier…under…[an] implied warranty…may bring

suit…in an appropriate district court of the United States…).

       53.    Therefore, Defendant’s breach of the implied warranty of merchantability

under Texas Business and Commerce Code § 2.314(a) is a violation of the MMWA.

       54.    Defendant is liable for Plaintiffs’ actual damages as a result of its violation

of the MMWA. 15 U.S.C. § 2310(d)(1) (“[A] consumer who is damaged by the failure of

a supplier…under…[an] implied warranty…may bring suit…for damages and other legal

and equitable relief…”).

       55.    Defendant is further liable for Plaintiffs’ reasonable attorney’s fees. 15

U.S.C. § 2310(d)(2).

                                     COUNT II
                             Fraudulent Misrepresentation

       56.    Plaintiffs incorporate by reference paragraphs one (1) through forty-eight

(48) of this Complaint as though fully stated herein at length.

       57.    Defendant is liable to Plaintiffs for its fraudulent misrepresentation.

       58.    “The elements of a fraudulent misrepresentation claim are (1) a material



                                             -7-
             Case 5:20-cv-00214 Document 1 Filed 02/21/20 Page 8 of 16




misrepresentation (2) that was false (3) made with the knowledge that it was false or made

recklessly without any knowledge of the truth and as a positive assertion (4) with the

intention that it be acted upon by the other party (5) that the other party acted in reliance

on the representation and (6) resulting injury. Siltek Grp. Texas, LLC v. A&A Landscape

& Irrigation LP, No. 05-17-00042-CV, 2018 WL 3342691, at *3 (Tex. App. July 9, 2018)

(citing T. O. Stanley Boot Co. Inc., v. Bank of El Paso, 847 S.W.2d 218, 222 (Tex. 1992).

       59.     Defendant made a material representation regarding the F-150’s condition

when it sold the Vehicle to Plaintiffs on December 29, 2018. Namely, Defendant

represented that the vehicle was new and had no problems or malfunctions.

       60.     That representation proved to be false given the truck’s many malfunctions.

       61.     Defendant either knew this representation was false when selling the Vehicle

to Plaintiffs, or Defendant made this representation recklessly as a positive assertion

without any knowledge of the truth.

       62.     This representation was false as the Vehicle has proven to be used and has

demonstrated many mechanical and electrical errors detailed above.

       63.     Defendant made this representation with the intention that Plaintiffs act upon

it and purchase the Vehicle.

       64.     Plaintiffs did in fact act in reliance on this representation, as they purchased

the Vehicle.

       65.     As a result, Plaintiffs have suffered injury as they are now having to pay for

and drive a used, deteriorating, dangerous vehicle despite having purchased what was

represented to be a new, malfunction- and problem-free vehicle.


                                              -8-
             Case 5:20-cv-00214 Document 1 Filed 02/21/20 Page 9 of 16




       66.    Defendant is liable for Plaintiffs’ actual damages incurred as a result of its

fraudulent misrepresentation.

                                        COUNT III
                                Negligent Misrepresentation

       67.    Plaintiffs incorporate by reference paragraphs one (1) through forty-eight

(48) of this Complaint as though fully stated herein at length.

       68.    Defendant is liable to Plaintiffs for its negligent misrepresentation.

       69.    “The elements of a negligent-misrepresentation cause of action consist of:

(1) defendant's representation to a plaintiff in the course of defendant's business or in a

transaction in which the defendant had an interest; (2) defendant's providing false

information for the guidance of others; (3) defendant's failure to exercise reasonable care

or competence in obtaining or communicating information; (4) plaintiff's justifiable

reliance on defendant's representation; and (5) defendant's negligent misrepresentation

proximately causing the plaintiff's injury. Willis v. Marshall, 401 S.W.3d 689, 698 (Tex.

App. 2013) (citing Miller v. LandAmerica Lawyers Title of El Paso, 362 S.W.3d 842, 845

(Tex.App.-El Paso 2012, no pet.)).

       70.    In the course of selling Plaintiffs the Vehicle, Defendant falsely represented

the vehicle’s condition to Plaintiffs.

       71.    Defendant intended for, or could reasonably foresee, that Plaintiffs would

rely on its representations provided by Defendant.

       72.    Defendant failed to exercise reasonable care in obtaining or communicating

accurate information in connection with the sale of the Vehicle.



                                             -9-
             Case 5:20-cv-00214 Document 1 Filed 02/21/20 Page 10 of 16




       73.     Plaintiffs relied on the incorrect and incomplete information Defendant

provided in the course of selling the Vehicle.

       74.     Plaintiffs’ reliance on the information Defendant provided to him was

justified.

       75.     Plaintiffs’ justified reliance on the incomplete and incorrect information from

Defendant caused him harm.

       76.     For the harm caused by Defendant in connection with the selling the Vehicle,

Plaintiffs are entitled to recover economic and non-economic damages in an amount to be

determined at trial caused by his justified reliance on the incorrect and incomplete

information Defendant gave to Plaintiffs.

       77.     Defendant is liable for Plaintiffs’ actual damages incurred as a result of its

fraudulent misrepresentation.

                                      COUNT IV
                 Violations of the Texas Deceptive Trade Practices Act
                           (Tex. Bus. & Com. Code § 17.46)

       78.     Plaintiffs incorporate the foregoing paragraphs by reference.

       79.     Defendant’s conduct violated the Deceptive Trade Practices Act (“DTPA”).

       80.     The DTPA prohibits “false, misleading or deceptive acts or practices in the

conduct of any trade or commerce…” Tex. Bus. & Com. Code § 17.46(a).

       81.     Specifically, the DTPA allows a private right of action where a seller of

merchandise (including a motor vehicle) takes advantage of a consumer’s lack of

knowledge, fails to disclose information concerning goods or services known at the time

of the transaction to induce the consumer into a transaction, advertises goods with the intent


                                             -10-
            Case 5:20-cv-00214 Document 1 Filed 02/21/20 Page 11 of 16




not to sell them as advertised, knowingly makes false or misleading statements of facts

concerning the need for parts, replacement, or service, among other actions. Tex. Bus. &

Com. Code Ann. § 17.41, et seq.

      82.       Specifically, Defendant violated the following laundry list prohibitions of

the DTPA when Northside Ford:

            a. Represented that goods are original or new if they are deteriorated,

               reconditioned, reclaimed, used, or secondhand (Tex. Bus. & Com. Code §

               17.46(b)(6));

            b. Represented that goods or services are of a particular standard, quality, or

               grade, or that goods are of a particular style or model, if they are of another.

               (§1746.(b)(7));

            c. Represented that an agreement confers or involves rights, remedies, or

               obligations which it does not have or involve, or which are prohibited by

               law. (§1746(b)(12));

            d. Knowingly made false or misleading statements of fact concerning the need

               for parts, replacement, or repair service (Tex. Bus. & Com. Code §

               17.46(b)(13));

            e. Failed to disclose information concerning goods or services which was

               known at the time of the transaction if such failure to disclose was intended

               to induce the consumer into a transaction into which the consumer would

               not have entered had the information been disclosed. (Tex. Bus. & Com.

               Code §1746 (b)(24)).


                                              -11-
              Case 5:20-cv-00214 Document 1 Filed 02/21/20 Page 12 of 16




       83.      Defendant’s conduct, as set forth above, including representing to Plaintiffs

that this Vehicle was new and failing to disclose the many errors and malfunctions

Plaintiffs later discovered on the Vehicle, consisted of false, misleading, or deceptive acts

within the meaning of Tex. Bus. & Com. Code § 17.46 as listed above.

       84.      On August 27, 2019, Plaintiffs provided Defendant a sixty-day notice

pursuant to Tex. Bus. & Com. Code § 17.505, fulfilling his duty under the DTPA.

       85.      Defendant is liable under the DTPA for Plaintiffs’ economic and mental

anguish damage. Tex. Bus. & Com. Code § 17.50(a).

       86.      Defendant is further liable under the DTPA for treble damages in the event

the finder of fact determines its conduct was committed knowingly. Tex. Bus. & Com.

Code § 17.50(b).

       87.      In the event that Plaintiffs prevail in this action, Plaintiffs are statutorily

entitled to be rewarded reasonable attorney’s fees from Defendant. Tex. Bus. & Com. Code

§ 17.50(d).

                                        COUNT V
                                Breach of Express Warranty

       88.      Plaintiffs incorporate by reference paragraphs one (1) through forty-eight

(48) of this Complaint as though fully stated herein at length.

       89.      Defendant is liable to Plaintiffs for its breach of express warranty.

       90.      “In order to recover for the breach of an express warranty, a plaintiff must

prove: (1) an express affirmation of fact or promise by the seller relating to the goods; (2)

that such affirmation of fact or promise became a part of the basis of the bargain; (3) that



                                              -12-
             Case 5:20-cv-00214 Document 1 Filed 02/21/20 Page 13 of 16




the plaintiff relied upon said affirmation of fact or promise; (4) that the goods failed to

comply with the affirmations of fact or promise; (5) that the plaintiff was injured by such

failure of the product to comply with the express warranty; and (6) that such failure was

the proximate cause of plaintiff's injury.” Great Am. Prod. v. Permabond Int'l, a Div. of

Nat'l Starch & Chem. Co., 94 S.W.3d 675, 681 (Tex. App. 2002) (citing Morris v. Adolph

Coors Co., 735 S.W.2d 578, 587 (Tex. App.-Fort Worth 1987, writ ref'd n.r.e.)).

       91.     Here, Defendant expressly promised that this vehicle was new; the Vehicle’s

condition was a part of the basis of the bargain; Plaintiffs relied on that promise in agreeing

to pay the purchase price; the vehicle has since proven that it is clearly not new; Plaintiffs

have been injured by the many mechanical, electrical, and cleanliness issues with the

vehicle; and Plaintiffs’ injuries were caused by the truck’s defects.

       92.     Defendant is liable for Plaintiffs’ actual damages as a result of its breach of

the express warranty.

       93.     Defendant is further liable for Plaintiffs’ reasonable attorney’s fees and costs.

Med. City Dallas, Ltd. v. Carlisle Corp., 251 S.W.3d 55, 63 (Tex. 2008) (citing Texas Civil

Practice and Remedies Code section 38.001(8)).

                                     COUNT VI
                    Breach of Implied Warranty of Merchantability

       94.     Plaintiffs incorporate by reference paragraphs one (1) through forty-eight

(48) of this Complaint as though fully stated herein at length.

       95.     Defendant is liable to Plaintiffs for its breach of the implied warranty of

merchantability.



                                              -13-
             Case 5:20-cv-00214 Document 1 Filed 02/21/20 Page 14 of 16




       96.      “[A] warranty that the goods shall be merchantable is implied in a contract

for their sale if the seller is a merchant with respect to goods of that kind…” Texas Business

and Commerce Code § 2.314(a).

       97.      “Goods to be merchantable must be at least such as… (1) pass without

objection in the trade under the contract description; and… (3) are fit for the ordinary

purposes for which such goods are used; and… (6) conform to the promises or

affirmations of fact made on the container or label if any. Texas Business and Commerce

Code § 2.314(b).

       98.      Here, this Vehicle clearly does not match its contract description of a new

vehicle; the vehicle is not fit for ordinary use, it cannot even drive the speed limit on

highways; and its problems far exceed any labels on the Vehicle.

       99.      Defendant is liable for Plaintiffs’ incidental and consequential damages

resulting from Defendant’s breach of the implied warranty of merchantability. Texas

Business and Commerce Code § 2.715.

                                 PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs, Raymond Giles and Robert Lionel Hartford,

respectfully requests judgment be entered against Defendant Northside Ford for the

following:

             A. Actual damages, including emotional damages, pursuant to Tex. Bus. &

                Com. Code Ann. § 17.50(a), 15 U.S.C. § 2310(d)(1), and Texas state

                common law;

             B. Treble damages pursuant to Tex. Bus. & Com. Code Ann. § 17.50(b);


                                            -14-
         Case 5:20-cv-00214 Document 1 Filed 02/21/20 Page 15 of 16




        C. Punitive damages to be determined at trial, for the sake of example and

           punishing Defendant for their malicious conduct, pursuant to Tex. Civ.

           Prac. & Rem. Code § 41.003 et seq;

        D. Costs and reasonable attorney’s fees pursuant to Tex. Bus. & Com. Code

           Ann. § 17.50(d), Texas Civil Practice and Remedies Code section

           38.001(8), and 15 U.S.C. § 2310(d)(2);

        E. Any pre-judgment and post-judgment interest as may be allowed under the

           law; and

        F. Any other relief that this Honorable Court deems appropriate.

                                    JURY DEMAND

     Plaintiffs Raymond Giles and Robert Lionel Hartford thereby demand a trial by jury.

RESPECTFULLY SUBMITTED this 21st day of February, 2020.

                                      By: /s/Beth K. Findsen
                                          Beth Findsen, TX # 24002679
                                          PRICE LAW GROUP, APC
                                          8245 North 85th Way
                                          Scottsdale, AZ 85258
                                          T: 818-600-5575
                                          F: 818-600-5475
                                          E: beth@pricelawgroup.com

                                           Attorneys for Plaintiffs
                                           Raymond Giles and
                                           Robert Lionel Hartford




                                         -15-
            Case 5:20-cv-00214 Document 1 Filed 02/21/20 Page 16 of 16




                                CERTIFICATE OF SERVICE

       I hereby certify that on February 21, 2020, I electronically filed the foregoing with the

Clerk of the Court using the ECF system, which will send notice of such filing to all attorneys of

record in this matter.



/s/Josefina Garcia




                                               -16-
